UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-144910 SINOBIOPHARMA, INC. (Exact name of small business issuer as specified in its charter) Nevada 26-3002371 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) 8 Zhong Tian Road Nantong City, Jiangsu Province, the People’s Republic of China 226009 (Address of principal executive offices) 011- (86) 51-385328336 (Registrant’s telephone number, including area code) Copies to: Gregory Sichenzia, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Floor New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes [ ]No [ ] APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 117,587,608 shares of common stock, $.0001 par value, were outstanding as of April 14, 2011. TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 23 PART II Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 23 Item 5. Other Information 23 Item 6. Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS February 28, 2011 May 31, 2010 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Notes receivable Inventories, net Advance payments Other receivables Available for sale securities - Total Current Assets Property, plant and equipment, net Intangible assets, net Long term advance payment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Loans from government - Advances from customers Income tax payable Other payables Total Current Liabilities COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY Preferred stock, $0.0001 par value;10,000,000 shares authorized; 1,000,000 shares issued and outstanding at February 28, 2011 and May 31, 2010 Common stock; $0.0001 par value; 2,490,000,000 shares authorized; 117,587,608 shares issued and outstanding at February 28, 2011 and May 31, 2010 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to the consolidated financial statements 3 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) Three Months ended Nine Months ended February 28, February 28, SALES $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Selling expenses Research and development Depreciation and amortization General and administrative expenses TOTAL OPERATING EXPENSES INCOME FROM OPERATIONS OTHER INCOME/(EXPENSES) Interest income Interest expense (7,956 ) Other income (expenses) (4,988 ) (11,276 ) ) ) INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE ) NET INCOME OTHER COMPREHENSIVE INCOME Foreign Currency Translation Adjustment COMPREHENSIVE INCOME $ Earnings per share Basic and diluted $ Weighted average shares used in computation: Basic and diluted See notes to the consolidated financial statement 4 SINOBIOPHARMA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended February 28, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization Stock-based compensation - Imputed interest expense on shareholders' loans - Amortization of discount in interest expense Gain on securities for sale ) - Common shares issued for consulting services - Gain from discount of non-interest government loan ) ) Changes in operating assets and liabilities: Notes receivable ) Accounts receivable, net ) ) Inventories ) ) Advance payments ) ) Other receivables ) Accounts payable ) Advance from customers ) ) Income tax payable Other payables ) Net Cash Provided by Operating Activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from selling securities - Acquisition of property and equipment ) ) Advance payment for purchase of real property ) - Advance payment for purchase of intangible assets ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans - Repayment of bank loans and government loans ) ) Repayment of shareholder loans ) ) Proceeds from common stock issued - Payment for common stock issuance costs - ) Net Cash Used in Financing Activities ) ) EFFECT OF FOREIGN CURRENCY FLUCTUATION ON CASH ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - ENDING OF PERIOD $ $ Supplemental cash flow information: Cash paid for income taxes $ $ Cash paid for interest expense $
